Per Curiam,
Appellant’s first and only point presented for the consideration of the court was that “ under the pleadings and the evidence in this case the verdict must be for the defendant.” A denial of the point by the court resulted in assignment of error *132number one, and it was followed by assignments numbers two and three which were founded on excerpts from the charge. The substance of the matters complained of in the assignments was that the evidence did not establish negligence on the part of the defendant, and that the charge relating to the measure of damages was inadequate. Notwithstanding the defendant’s assignments we fail to detect any error in the refusal of the court to affirm the only point presented for its consideration, or anything in the excerpts from the charge which can be characterized as erroneous instructions.
Judgment affirmed.